DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see page 1 (labeled page 4) in the Applicant Arguments/Remarks Made in an Amendment filed 1/4/21 and the claim language below.
Claim 1 recites a method for controlling the power mode of a tool, comprising: setting the tool to an active power mode and initiating a timer in response to connecting the tool to a power source; activating the tool in response to actuating a first control if the timer has not yet elapsed; setting the tool to an inactive power mode upon the timer elapsing; setting, when the tool is in the inactive power mode, the tool to the active power mode and reinitiating the timer in response to actuating a second control; and switching, when the tool is in the active power mode, an operational mode of the tool in response to actuating the second control.
Claim 3 recites a non-transitory computer readable medium (CRM), comprising instructions that, when executed by a processor that controls a tool, cause the tool to: enter an active power mode and initiate a timer in response to connecting the tool to a power source; activate in response to actuating a first control if the timer has not yet elapsed; enter an inactive power mode upon the timer elapsing; reenter the active power mode and reinitiate the 
Claim 5 recites a power tool, comprising a controller and a display in communication with the controller, the controller to: place the tool into an active power mode and initiate a timer in response to connecting the tool to a power source; activate the tool in response to actuating a first control if the timer has not yet elapsed; place the tool into an inactive power mode upon the timer elapsing; return the tool to the active power mode and reinitiate the timer in response to actuating a second control; and switch, when the tool is in the active power mode, an operational mode of the tool in response to actuating the second control.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that the term “operational mode” is not interpreted as the active or inactive power mode.  The operational mode, according to the applicant’s disclosure, includes different modes such as stealth and speed modes, as well as low and full power modes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iwata (US 2014/0116737) and Simonelli (US 2008/0017689) disclose power tools which include multiple operational/mode and trigger switches and time tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859 

/EDWARD TSO/Primary Examiner, Art Unit 2859